Through inadvertence the one who formulated the opinion omitted to distinguish the case of State v. Byhre, 137 Minn. 195,163 N.W. 282, from the one at bar. The brief of respondent plainly indicated that not only respondent but the learned trial court, and, it is to be assumed, the attorney general in the response to the letter alluded *Page 20 
to in the opinion, relied on language used in the Byhre case. So just cause was given for the petition for rehearing.
The case mentioned was however duly considered by the court and the conclusion reached that the language there used must be confined to the issue or question there presented. This court there overruled the defendants' demurrer to an indictment which charged that they (the county auditor and county commissioner of Cass county) [137 Minn. 196] "did become unlawfully interested in a certain contract between Cass county and one Ole Skoog, for work, labor and business in and about the construction of State Rural Highway No. 45, the expense of which was and is payable from the county treasury of said Cass county, Minnesota, and continued to be interested in said contract during its completion, by then and there furnishing supplies, labor and equipment for the completion of said contract and sharing in the profits and proceeds of said contract, contrary to the form of the statute." The charge was that the defendants became unlawfully interested in the contract under which they furnished supplies, labor, and equipment for the completion of the contract and sharing in the profits thereof. It is plain that this means that they voluntarily entered either an agreement with the contractor to participate therein or were secret partners therein contrary to G. S. 1923 (1 Mason, 1927) § 990.
In the case at bar, after the designation of the bank as depository and the approval of the depository bond, with neither of which acts the county treasurer had any part, he was under the law required to deposit county funds in the bank; and hence his making such deposits were neither unlawful nor could the same be said to be his voluntary acts subjecting him to the penalties of § 990. We cannot adopt a construction of this section so that when a depository contract is made between a county and a bank by the designated authorities pursuant to the statutes such contract is to be held void if perchance some clerk or deputy of a county official, or a county official who has had nothing to do with the making or approval of the contract, happens to own a share of stock in the bank. We do not think State v. Byhre, 137 Minn. 195, 163 N.W. 282, so holds. *Page 21 
The language therein used must be understood as applicable to the facts charged in the indictment there under consideration. So understood the case is neither criticized nor overruled by the decision herein.
A rehearing is denied.